Exhibit 10.1

FIRST AMENDMENT

TO

NATIONWIDE HEALTH PROPERTIES, INC.

2005 PERFORMANCE INCENTIVE PLAN

This amendment dated and effective October 28, 2008 (this “Amendment”), amends
the Nationwide Health Properties, Inc. 2005 Performance Incentive Plan (the
“Plan”). Capitalized terms used and not otherwise defined herein shall have the
respective meanings set forth in the Plan.

RECITALS

WHEREAS, Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), places certain restrictions, among other things, as to the timing of
distributions from nonqualified deferred compensation plans and arrangements;
and

WHEREAS, the Board of Directors of Nationwide Health Properties, Inc. (the
“Corporation”) desires to amend the Plan to comply with Section 409A of the
Code.

NOW, THEREFORE, the Plan shall be amended as follows:

1. The definition of the “Code” in the second paragraph of Section 3.1 of the
Plan shall be amended by adding the following immediately after “as amended” and
immediately before “(the ‘Code’):

“and the regulations and guidance promulgated thereunder”

2. The following is hereby added to the end of Section 3.2(f) of the Plan:

“and subject to the requirements of Section 409A of the Code, as applicable.”

3. A new sentence is hereby added to the end of Section 5.1.1 of the Plan, as
follows:

“To the extent a nonqualified stock option is granted with a per share exercise
price that is less than the fair market value of a share of Common Stock on the
date of grant, notwithstanding any other provision in this Plan to the contrary,
such stock option shall expire on the 15th day of the third month of the year
following the year in which such stock option vests.”

4. A new sentence is hereby added to the end of Section 5.1.3 of the Plan, as
follows:

“To the extent a SAR is granted with a base price that is less than the fair
market value of a share of Common Stock on the date of grant, notwithstanding
any other provision in this Plan to the contrary, such SAR shall expire on the
15th day of the third month of the year following the year in which such SAR
vests.”

5. A new sentence is hereby added to the end of Section 5.4 of the Plan, as
follows:

“Any such deferrals and deferral elections made pursuant to this Section 5.4
shall be



--------------------------------------------------------------------------------

made on a form as required by the Administrator and shall comply with the
requirements of Section 409A of the Code.”

6. A new paragraph is hereby added to the end of Section 7.2 of the Plan, as
follows:

“ (e) Notwithstanding the foregoing, with respect to any award that constitutes
a deferral of compensation subject to Section 409A of the Code, the above
definition of Change in Control Event shall not apply, and instead “Change in
Control Event” shall mean a change in the ownership or effective control of the
Corporation or in the ownership of a substantial portion of the assets of the
Corporation under Section 409A(a)(2)(A)(v) of the Code and regulations
thereunder.”

7. The following is hereby added to the beginning of Section 7.4 of the Plan:

“Subject to the requirements of Section 409A of the Code, as applicable,”

8. The following sentence from Section 7.6 of the Plan is hereby removed: “If a
participant would be entitled to benefits or payments hereunder and under any
other plan or program that would constitute ‘parachute payments’ as defined in
Section 280G of the Code, then the participant may by written notice to the
Corporation designate the order in which such parachute payments will be reduced
or modified so that the Corporation or one of its Subsidiaries is not denied
federal income tax deductions for any ‘parachute payments’ because of
Section 280G of the Code.” Such sentence is hereby replaced in its entirety, as
follows:

“If a participant would be entitled to benefits or payments hereunder and under
any other plan or program that would constitute ‘parachute payments’ as defined
in Section 280G of the Code, then the acceleration of vesting of awards provided
to the participant shall first be reduced (and thereafter, if necessary, the
cash payments provided to the participant shall be reduced) to the extent
necessary so that the Corporation or one of its Subsidiaries is not denied
federal income tax deductions for any ‘parachute payments’ because of
Section 280G of the Code.”

9. A new Section 8.14 is hereby added to the Plan, as follows:

“Notwithstanding any provision to the contrary in this Plan, to the extent
necessary to avoid the imposition of any taxes under Section 409A of the Code,
no payment or distribution under this Plan that becomes payable by reason of a
participant’s termination of employment with the Corporation will be made to
such participant unless such participant’s termination of employment constitutes
a ‘separation from service’ (as such term is defined in Section 409A of the
Code). For purposes of this Plan, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A of the Code. If a participant is a ‘specified employee’ as defined
in Section 409A of the Code and, as a result of that status, any portion of the
payments under this Plan would otherwise be subject to taxation pursuant to
Section 409A of the Code, such participant shall not be entitled to any payments
upon a termination of his or her employment until the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
participant’s ‘separation from service’ (within the meaning of Section 409A of
the Code) or (ii) the date of such participant’s death. Upon the expiration of
the applicable Section 409A deferral period, all payments and benefits deferred
pursuant to this Section 8.14 (whether they would have otherwise been payable in
a single sum or in installments in the absence of such deferral) shall be paid
or reimbursed to such participant



--------------------------------------------------------------------------------

in a lump sum as soon as practicable, but in no event later than ten (10) days
following such expired period (or if the payment is being made following the
participant’s death, no later than sixty (60) days following the date of death),
and any remaining payments due under this Plan will be paid in accordance with
the normal payment dates specified for them herein.”